727 So. 2d 1147 (1999)
Nelison ANDERSON, Petitioner,
v.
Tamiko T. GLASS, Respondent.
No. 99-156.
District Court of Appeal of Florida, Fifth District.
March 19, 1999.
Terry C. Young and Amy S. Lowndes of Lowndes, Drosdick, Doster, Kantor & Reed, P.A., Orlando, for Petitioner.
Jane E. Carey of Morall and Carey, Orlando, for Respondent.
PER CURIAM.
Nelison Anderson petitions this court seeking a writ of prohibition. He challenges the trial court's denial of his motion for disqualification. We grant the petition because the trial court delayed too long before ruling on the motion.
In this action for child support, Mr. Anderson filed a motion to disqualify the trial judge. The motion asserted that Mr. Anderson had reason to believe that he would not receive fair and impartial rulings based on comments made by the trial judge. The trial judge took the matter under advisement for more than thirty days before entering an order denying the motion.
Florida Rule of Judicial Administration 2.160(f) makes it clear that motions to disqualify trial judges must be ruled upon without delay. The rule provides: "[i]f the motion is legally sufficient, the judge shall immediately enter an order granting disqualification and proceed no further in the action. If any motion is legally insufficient, an order denying the motion shall immediately be entered." Id. Fla. R. Jud. Admin. 2.160(f)(emphasis added). After all, there is no reason for delay in entering a ruling since motions to disqualify are decided solely on the basis of legal sufficiency. The rule recognizes that prompt rulings promote public confidence in the impartiality of the trial judge while delayed rulings not only slow the litigation process but call into question the trial judge's motives.
Petition for writ of prohibition GRANTED.
DAUKSCH, PETERSON and ANTOON, JJ., concur.